Citation Nr: 0107744	
Decision Date: 03/15/01    Archive Date: 03/21/01

DOCKET NO.  99-08 897	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to nonservice-connected pension.

2.  Entitlement to service connection for depression.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had active military service from September 1967 
to August 1970 and from July 1972 to April 1973.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1998 rating determination of 
the Los Angeles Department of Veterans Affairs (VA) Regional 
Office (RO).  

During the course of this appeal, the veteran perfected the 
issue of entitlement to service connection for post-traumatic 
stress disorder (PTSD).  In a March 2000 rating 
determination, service connection was granted for PTSD.  This 
decision constitutes a full grant of the benefits sought, and 
this issue is no longer before the Board.  Grantham v. Brown, 
114 F.3d 1156 (Fed Cir. 1997).


FINDING OF FACT

The veteran has submitted a written statement withdrawing his 
appeal as to the issue of entitlement to nonservice-connected 
pension.



CONCLUSION OF LAW

The veteran has withdrawn his appeal relating to the issue of 
entitlement to nonservice-connected pension and the Board 
does not have jurisdiction to consider the claim.  
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 20.101, 20.202, 
20.204 (2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
that fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. §§ 20.202, 20.204(b).  Withdrawal may 
be made by the appellant or by his or her authorized 
representative, except that a representative may not withdraw 
a Substantive Appeal filed by the appellant personally 
without the express written consent of the appellant.  
38 C.F.R. § 20.204(c).

In an August 1998 rating determination, the RO denied 
entitlement to nonservice-connected pension.  In December 
1998, the veteran expressed disagreement with the denial.  In 
February 1999, the RO issued a statement of the case with 
regard to this issue.  In March 1999, the veteran filed a 
substantive appeal. 

At the time of his December 2000 hearing before the 
undersigned Board Member, the veteran testified that he no 
longer wished to pursue the issue of entitlement to 
nonservice-connected pension.  He also submitted a written 
statement that he no longer wished to pursue this issue.  

As the veteran testified at his December 2000 hearing that he 
no longer wished to pursue the issue of entitlement to 
nonservice-connected pension and submitted a written 
statement to that effect, he withdrew his appeal on this 
issue.  Hence, there remains no matter for the Board's 
consideration.  Accordingly, the Board must dismiss the 
purported appeal on the issue of entitlement to nonservice-
connected pension.  38 U.S.C.A. § 7105(d) (West 1991); 
38 C.F.R. §§ 20.200, 20.202, 20.204 (2000).


ORDER

The appeal as to the issue of entitlement to nonservice-
connected pension is dismissed.  


REMAND

As to the issue of service connection for depression, the 
Board notes that the veteran underwent several psychiatric 
examinations while in service for behavioral problems.  The 
Board further observes that the veteran has been treated for 
depression since 1989.  The Board also notes that at the time 
of an April 1998 VA examination, the veteran was diagnosed as 
having PTSD and depression as secondary to PTSD.  The 
examiner noted, however, that the diagnosis was made without 
an opportunity to review the claims folder.  

The veteran was afforded an examination for VA in December 
1999.  The examiner reported that the records were reviewed, 
but did not comment on the contents of those records.  The 
examiner appears to have concluded that the veteran did not 
have depression, although this was not explicitly stated.  
Outpatient treatment records show treatment for depression 
beginning in 1989.

At his December 2000 hearing, the veteran also testified that 
he was receiving treatment at various VA facilities.  It does 
not appear that these records have been associated with the 
claims file.  

The Board also notes that there has been a significant change 
in the law during the pendency of this appeal.  On November 
9, 2000, the President signed into law the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  This change in the law is applicable to all claims 
filed on or after the date of enactment of the Veterans 
Claims Assistance Act of 2000, or filed before the date of 
enactment and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, ___ (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  

In addition, because the RO has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92 (published at 
57 Fed. Reg. 49,747 (1992)).  Therefore, for all of the above 
reasons, a remand is required.  

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letters 00-87 
(November 17, 2000), 00-92 (December 13, 
2000), and 01-02 (January 9, 2001), as 
well as any pertinent formal or informal 
guidance that is subsequently provided by 
VA, including, among other things, final 
regulations and General Counsel precedent 
opinions.  Any binding and pertinent court 
decisions that are subsequently issued 
also should be considered.  

2.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

In this regard, the RO should request the 
veteran to identify the names, addresses, 
and approximate dates of treatment for 
all medical care providers, VA and non-
VA, inpatient and outpatient, who may 
possess additional records referable to 
treatment for depression from the time of 
his separation to the present.  After 
securing any necessary authorization or 
medical releases, the RO should request 
and associate with the claims file 
legible copies of the veteran's complete 
treatment reports from all sources 
identified whose records have not 
previously been secured.  Regardless of 
the veteran's response, the RO should 
obtain all outstanding VA records of 
treatment.  The RO should advise the 
veteran of any records it is unable to 
obtain.

3.  The veteran should be afforded an 
appropriate examination in order to 
determine the nature, extent of severity, 
and etiology of any psychiatric 
disorder(s) including depression 
determined to be present.  The examiner 
must review the claims file including a 
copy of this remand prior to completion 
of the examination.  Any further 
indicated special studies to include 
psychology studies should be conducted. 

The examiner is requested to render an 
opinion as to whether the veteran meets 
the criteria for the diagnosis of a 
current depressive disorder.  The 
examiner is further requested to render 
an opinion as to whether it is as least 
as likely as not that any current 
depressive disorder is related to a 
disease or injury in service.  The 
examiner is specifically requested to 
specify whether PTSD causes or 
permanently aggravates a current 
depressive disorder.  A complete, 
detailed rationale should be given for 
each opinion.

4.  Thereafter, the RO should review the 
claims folder to ensure that all of the 
foregoing requested development has been 
completed.  

In particular, the RO should review the 
requested examination report and required 
opinions to ensure that they are 
responsive to and in complete compliance 
with the directives of this remand and if 
they are not, the RO should implement 
corrective procedures.  See Stegall v. 
West, 11 Vet. App. 268, 270-1 (1998).

6.  If the benefit sought on appeal 
remains denied, the appellant and the 
appellant's representative, if any, should 
be provided with a supplemental statement 
of the case (SSOC).  The SSOC should 
reflect consideration of the new law as 
well as the provisions of 38 C.F.R. 
§ 3.310 (2000).

Thereafter, the case should be returned to the Board for 
further appellate consideration, if in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is notified by the RO; however, the veteran is 
advised that the examination requested in this remand is 
deemed necessary to evaluate his claim and that his failure, 
without good cause, to report for scheduled examinations 
could result in the denial of his claim.  38 C.F.R. § 3.655 
(2000).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
Supp. 2000) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, directs 
the ROs to provide expeditious handling of all cases that 
have been remanded by the Board and the Court.  See M21-1, 
Part IV, paras. 8.44-8.45 and 38.02-38.03.




		
	Mark D. Hindin
	Member, Board of Veterans' Appeals



 


